1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      DAVID GONZALEZ,
7
                           Plaintiff,
8                                                          2:17-cv-00607-JAD-VCF
      vs.                                                  ORDER
9     CLARK COUNTY, EX REL-THE CLARK
      COUNTY SHERIFF’S OFFICE, SGT.
10
      ASPIAZU, 7117, CO HOOD, #9902,
11                          Defendants.
12

13          Before the court is Motion to Extend Dispositive Motions Deadline (ECF No. 68).
14          Defendants is seeking to extend the deadline to file dispositive motions to November 16, 2018.
15          Under LR 7-2(d), the failure of an opposing party to file points and authorities in response to any
16   motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to
17   the granting of the motion. No opposition has been filed.
18          Accordingly,
19          IT IS HEREBY ORDERED that the Motion to Extend Dispositive Motions Deadline (ECF No.
20   68) is GRANTED.
21

22          DATED this 9th day of October, 2018.
23
                                                                 _________________________
                                                                 CAM FERENBACH
24                                                               UNITED STATES MAGISTRATE JUDGE

25
